     Case 2:21-cv-00192-KJD-NJK Document 13 Filed 03/10/21 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as trustee for DSLA Mortgage
 7   Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-AR2
 8
 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10
     DEUTSCHE BANK NATIONAL TRUST                      Case No.: 2:21-cv-00192-KJD-NJK
11   COMPANY AS TRUSTEE FOR DSLA
12   MORTGAGE LOAN TRUST MORTGAGE
     LOAN PASS-THROUGH CERTIFICATES,                   STIPULATION AND ORDER TO
13   SERIES 2006-AR2,                                  EXTEND TIME PERIOD TO RESPOND
                                                       TO MOTION TO DISMISS [ECF No. 9]
14                         Plaintiff,
15          vs.                                        [First Request]

16   FIDELITY NATIONAL TITLE GROUP,
     INC.; COMMONWEALTH LAND TITLE
17   INSURANCE COMPANY; DOE
18   INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
19
                          Defendants.
20
21          Plaintiff, Deutsche Bank National Trust Company, as trustee for DSLA Mortgage Loan
22   Trust Mortgage Loan Pass-Through Certificates, Series 2006-AR2 (“Deutsche Bank”) and
23   Defendant Commonwealth Title Insurance Company (“Commonwealth”), by and through their
24   counsel of record, hereby stipulate and agree as follows:
25          1. On January 12, 2021, Deutsche Bank filed its Complaint in Eighth Judicial District
26                Court, Case No. A-21-827741-C [ECF No. 1-1];
27          2. On February 3, 2021, Commonwealth filed its Petition for Removal to this Court
28                [ECF No. 1];



                                                Page 1 of 2
     Case 2:21-cv-00192-KJD-NJK Document 13 Filed 03/10/21 Page 2 of 2




 1          3. On February 24, 2021, Commonwealth filed a Motion to Dismiss [ECF No. 9];
 2          4. Deutsche Bank’s deadline to respond to Commonwealth’s Motion to Dismiss is
 3             currently March 10, 2021;
 4          5. Deutsche Bank’s counsel is requesting an extension until April 10, 2021, to file its
 5             response to Commonwealth’s Motion to Dismiss;
 6          6. This extension is requested to allow Deutsche Bank additional time to address the
 7             points and authorities in support of the Motion.
 8          7. Counsel for Commonwealth does not oppose the requested extension;
 9          8. This is the first request for an extension which is made in good faith and not for
10             purposes of delay.
11          IT IS SO STIPULATED.
12    DATED this 5th day of March, 2021.              DATED this 5th day of March, 2021.

13    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
14
      /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
15    Lindsay D. Robbins, Esq.                        Kevin S. Sinclair, Esq.
      Nevada Bar No. 13474                            Nevada Bar No. 12277
16    7785 W. Sahara Ave., Suite 200                  16501 Ventura Boulevard, Suite 400
17    Las Vegas, NV 89117                             Encino, California 91436
      Attorneys for Plaintiff, Deutsche Bank          Attorney for Defendants, Fidelity National
18    National Trust Company, as trustee for          Title Group, Inc. and Commonwealth Land
      DSLA Mortgage Loan Trust Mortgage Loan          Title Insurance Company
19    Pass-Through Certificates, Series 2006-AR2
20
     IT IS SO ORDERED.
21
                        9th day of March, 2021.
            Dated this _____
22
23                                               ________________________________________
                                                 UNITED STATES DISTRICT COURT JUDGE
24
25
26
27
28



                                               Page 2 of 2
